THE         ORNEY       GENERAL
                       OF   TEXAS




The State Board of Water Engineers           No. WW-314
                                     Opin-i,on
Austin, Texas
                                     Re: Whether or not the
                                         ,JttorneyGeneral must
                                         approve a person filing
                                         for the positions of
                                         examiner and assistant
                                         examiner for the Board
Gentlemen:                               of Water 3~>@n~~ers.
          In reply to your letter of August 15, 195'7,in wlhich
YOU ask whether the Attorney General is required to approvsz
applicants for the positions of examiner and assistant exam'~ner
for th,eState Board of Water;Engineers, we tender the follow:j.n~g
opinion:
          The answe'rto your qu,estlonis to be found in subdivi-
slons (6) and (11) of Arkl~~,le c;~+77, V.C.S., which we quota as
fo:.:i.ows
       :
           "(6) The Board may appoint such other employ-
      ees as may be deemed necessary for tlheeff'io.cnt
      nerforman~.eof the duties authorized and required
      of it t.y law.
           "(11.)The ‘ttor:r:rJGeneral shall :TPthe leg.al
      advisor OT the 'TJ
                      board a:Xi3hall represen.tY!
                                                 t Ianli+i-
      gatlon to whici:Jt-m::ybe a !;)a!,%y;
                                          provided, that
      in addition, the Chai~r;,;lan,
                                  su',jectto approval of
      the Board and written consent of tha Attorney General
      of the State, may employ other iegal counsel regular-
      lY> or may engage their services temporarily. Suits
      to enforce any provisions of this chapter may be pro-
      secuted :i~n
                 ,theco:irt:;c;.f
                                the State by the Attorney
      General."
          The language above quoted req!l1.res
                                             the Attorney Gen-
eral's approval of all legal counsel employed by the Board,
whether (employedregularly or temporarily. The position of
legal counsel, however, Ls distinct and separate from the posi-
tion of examiner or assistant examiner.
          In administrative practi~cegenerally, an examiner 1s
primarily a hearing officer iho conducts hearings for the agency
State Board of Water Engineers, page 2 (WW-314)


and performs other incidental duties as required by the agency
or by statute. See Davis, Administrative Law, Sets. 91 et seq.
The status. oowers and duties of an examiner depend upon the
terms of the-statute providing for his appointment and the rules
and regulations adopted by the administrative agency which he
serves. 73 C.J.S., Public Administrative Bodies & Procedure,
Section 17.
          Subdivision (11) of Rnl;icle7477 places the duty and
responsibility for legal advice and representation upon the
Attorney General and requires his approval of all persons cm-
ployed by the Board in the capacity of legal counsel. whether
such persons~are employed regularly or temporarily. This does
not mean, however, that the approval of the Attorney General
would be required for a position other than that of legal counsel.
          In our opinion, subdivision (6) of Article 7477 em-
powers the Board to employ an examiner or ?ssistant examiner
without the approval of the Attorney General.

                           SUMMARY
            The Attorney General is not required to
            approve a person filing for tilepositions
            of examiner or assistant examiner for the
            State Board of Wa.terEngineers. The Board
            may not, however, employ legal counsel,
            regularly or temporarily, without the ap-
            proval of the 4ttorney General.
                                     Very truly yours,
                                     WILL WILSON
                                     Attorney General of Texas

                                     By++         /2wwfk      3,
HB:PC                                    Houghton Brownlee, Jr.
                                              Assistant
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
J. C. Davis
James N. Ludlum
RI!XIEWEDFOR THE ATTORNEY QENERAL
BY:
      Geo. P. Blackburn